Appeal from a judgment of the County Court of Albany County (Breslin, J.), rendered September 29, 1993, convicting defendant upon his plea of guilty of the crime of criminal possession of a controlled substance in the first degree.
In full satisfaction of three separate indictments charging defendant with various drug-related crimes, defendant pleaded guilty to the crime of criminal possession of a controlled substance in the first degree. As part of the plea agreement, defendant was sentenced to a term of 15 years to life in prison. He raises a number of claims on appeal, the most prominent of which is that the plea allocution was insufficient because it failed to establish that defendant knowingly possessed four ounces or more of cocaine. Initially, insofar as the record *719discloses that defendant entered into a knowing and voluntary waiver of his right to appeal in connection with the plea agreement, we find that defendant may not now seek to challenge the sufficiency of the plea allocution. In any event, even if defendant did not waive his right to appeal, defendant failed to preserve the issue of the sufficiency of the plea allocution for review. Significantly, he did not raise an objection to the adequacy of the plea as to his knowledge of the weight of the cocaine or to County Court’s inclusion of the drug analysis report in the record (see, People v Gray, 86 NY2d 10). We have considered defendant’s remaining arguments and find them to be without merit.
Mikoll, J. P., Crew III, White, Yesawich Jr. and Peters, JJ., concur. Ordered that the judgment is affirmed.